DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 7th, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 34 there exists an inconsistency between the language in the preamble and the language of the body of the claim making the scope of the claim unclear. Claim 34 line 1 recites the device as an endoscopic system, wherein line 5 recites the endoscopic system further comprising a second lumen and the balloon guide catheter is functionally recited, i.e. “… a second lumen configured to receive a balloon guide catheter …”, thus indicating that the claim is directed to a subcombination, i.e. the endoscopic system. However, lines 4-5 positively recites the balloon catheter as part of the invention, i.e. “… wherein the balloon guide catheter comprises a distal balloon positioned distal of the proximal balloon …”, thus indicating that a combination, the endoscopic system and the balloon guide catheter, is being claimed. Therefore, the claim is unclear regarding the applicant’s intent to claim either the subcombination or the combination. The applicant is hereby required to indicate to which invention the claim is intended to be directed and amend the claims such that the language thereof is consistent with this intent. For examination purposes claim 34 and all dependent claims (35-43) will be considered as being drawn to the subcombination.
In claim 44 there exists an inconsistency between the language in the preamble and the language of the body of the claim making the scope of the claim unclear. Claim 44 line 1 recites the device as an endoscope receiving member, wherein line 4 recites the endoscopic system further comprising a second lumen and the balloon guide catheter is functionally recited, i.e. “… a second lumen configured to receive a balloon guide catheter therethrough …”, thus indicating that the claim is directed to a subcombination, i.e. the endoscope receiving member. However, lines 4-5 positively recites the balloon catheter as part of the invention, i.e. “… wherein the balloon guide catheter comprises a distal balloon positioned distal of the proximal balloon …”, thus indicating that a combination, the endoscope receiving member and the balloon guide catheter, is being claimed. Therefore, the claim is unclear regarding the applicant’s intent to claim either the subcombination or the combination. The applicant is hereby required to indicate to which invention the claim is intended to be directed and amend the claims such that the language thereof is consistent with this intent. For examination purposes claim 44 and all dependent claims (44-47) will be considered as being drawn to the subcombination. The examiner recommends the applicant review all the claims for any additional inconsistencies in view of 35 U.S.C. 112 second paragraph. 
Claim 37 lines 1-2 recites “… further comprising a first instrument slidably disposed within a second lumen …”. Claim 34 line 5 recites “… a second lumen configured to receive a balloon guide catheter …”. Therefore, the claim is unclear as to the device having multiple second lumens or that the device includes only one second lumen that receives both the balloon guide catheter and the first instrument. For examination purposes, the examiner will interpret the claim as having a separate lumen for the first instrument and the balloon guide catheter. 
Claim 47 lines 2-3 recites “… further comprises a second lumen dimensioned to receive an instrument therethrough …”. Claim 44 line 4 recites “… a second lumen configured to receive a balloon guide catheter therethrough…”. Therefore, the claim is unclear as to the device having multiple second lumens or that the device includes only one second lumen that receives both the balloon guide catheter and the instrument. For examination purposes, the examiner will interpret the claim as having a separate lumen for the instrument and the balloon guide catheter. The examiner recommends the applicant review all the claims for any additional issues in view of 35 U.S.C. 112 second paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-36 and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Patent 6,405,732) in view of Yamaya (U.S. Patent 7,959,559) and in view of Bergman (U.S. Patent 4,718,406).
Edwards discloses a device (for example see Figure 17) comprising an endoscope receiving member (18) including a longitudinal axis, a first lumen (a first lumen 36) configured to receive an endoscope (column 9 lines 7-12 discloses lumens 36 are configured to receive different tools such as optical fibers which means lumens 36 are capable of receiving endoscopes made from optical fibers such as the one discloses in Bergman U.S. Patent 4,718,406), a second lumen (a second lumen 36) capable of receiving a balloon guide catheter comprising a distal balloon (the remaining limitations directed to the balloon guide catheter and the distal balloon are functional limitations since the catheter is not a required element of the device, therefore the prior art is only required of being capable of receiving a catheter with a distal balloon), a chamber (the space formed by elements 44 between the distal end of element 18 and element 52), a third lumen (a third lumen 36) radially spaced from the longitudinal axis having an opening that terminates at the chamber and capable of receiving a tool/instrument, and a fourth lumen (a fourth lumen 36) radially spaced from the longitudinal axis having an opening that terminates at the chamber and capable of receiving a tool/instrument, first flexible/bendable strip (first element 44) and a second flexible/bendable strip (second element 44) coupled to a distal end of the endoscope receiving member and a distal end cap (52) including a lumen (see Figure 10) capable of receiving a balloon guide catheter, wherein the device is configured to access tissue along a wall of a body lumen and wherein the strips are configured to contact a wall of a body lumen to change the size and/or shape of a body lumen. Edwards further discloses the device comprising a handle having a control/actuator mechanism (for example see Figures 9a-9b) for moving the plurality of strips. Edwards further discloses the device wherein the first and second flexible/bendable strips are configured to move independently of other elements of the device, i.e. the strips can be moved independently of element 18. Edwards fails to disclose the device further comprising a proximal balloon and the device further comprising an endoscope. 
Regarding the device further comprising a proximal balloon, Yamaya teaches a device comprising an endoscope receiving member (for example see Figure 1), wherein the endoscope receiving member further comprises a proximal balloon (7) capable of being used in combination with a balloon guide catheter including a distal balloon configured to extend beyond a distal end of the device to create an adjustable chamber between the balloons in order to block off a portion of a body lumen to form an adjustable sealed work space to perform surgical procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards further comprising a proximal balloon in view of Yamaya in order to block off a portion of the body lumen to form an adjustable sealed work space to perform surgical procedures. 
Regarding the device comprising an endoscope, Bergman teaches a device comprising an endoscope receiving member (cystoscope), wherein the device further comprises an endoscope (10) disposed within the endoscope receiving member in order to allow the surgeon to view an area within a patient. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards further comprising an endoscope in order to allow the surgeon to view an area within a patient. 
Claims 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Patent 6,405,732) in view of Yamaya (U.S. Patent 7,959,559) further in view of Bergman (U.S. Patent 4,718,406) further in view of Yoon (U.S. Patent 5,954,731).
The invention of Edwards as modified by Yamaya as further modified by Bergman discloses the invention as claimed except for the device further comprising a first instrument positioned in the third lumen and a second instrument positioned in the fourth lumen. Yoon teaches a device (for example see Figures 1-8) comprising an endoscope receiving member (16), a chamber defined at the distal end of the endoscope receiving member, a first lumen (22e) that receives an endoscope (26), a second lumen (22d) capable of receiving a balloon guide catheter, a third lumen (22a) having an opening extending into the chamber capable of along the distal end of an instrument to extend into the chamber, and a fourth lumen (22b) having an opening extending into the chamber capable of allowing the distal end of an instrument to extend into the chamber, wherein the device further comprises an independently movable first instrument (18a) disposed within the third lumen such that a bendable distal end of the instrument is capable of extending into the chamber and an independently movable second instrument (18b) disposed within the fourth lumen such that a bendable distal end of the instrument is capable of extending into the chamber (for example see Figures 7A-8) in order to perform surgical procedures within the chamber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards as modified by Yamaya as further modified by Bergman wherein the device further comprises a first instrument and a second instrument in view of Yoon in order to perform surgical procedures within the chamber. 
Response to Arguments
Applicant's arguments filed October 7th, 2022 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added to the claims in the filed amendment, which are discussed in the new grounds of rejection provided by the examiner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775